 528DECISIONSOF NATIONALLABOR RELATIONS BOARDFrazier,Inc.andGeneral Drivers and HelpersUnion Local 554, affiliated with Interna-tional Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers ofAmerica.Case 17-CA-3010June 19,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn April 5, 1967, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that itcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in the case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modifiedbelow.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Frazier, Inc.,Omaha, Nebraska, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:1.Add the numeral "1." before the words "Ceaseand desist from" in the Recommended Order of theTrial Examiner's Decision.2.Deletefromparagraph 1(b)oftheRecommended Order of the Trial Examiner's De-cision the words "in their job assignments or."3.Delete from the fourth indented paragraph ofthe notice the words, "when we changed the workassignment of Richard Gary Osborne and"; and"changed work assignment and."agree.Without passing ontheTrialExaminer'scredibilitydetermination concerning the testimony of Dean Frazier as to thereason for Osborne's work transfer,we are unable to concludefrom the record as a whole that the General Counsel has sustainedhis burden of proving by a preponderance of the evidence that thetransfer was discnminatorily motivated and that Respondent'seconomic defense is pretextuous.Accordingly,we shall dismissthat allegation of the complaintTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: Upon a charge, anamended charge, and a second amended charge filed(respectivelyonSeptember 1,October 12,andNovember 7, 1966) by General Drivers and Helpers UnionLocal 554, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein sometimes called the Union or ChargingParty), theGeneral Counsel of the National LaborRelations Board, by the Regional Director for Region 17(KansasCity,Missouri), issued a complaint datedNovember 29, 1966, against Frazier, Inc. (hereinsometimescalledtheRespondent,Employer,orCompany), alleging violations of Section 8(a)(1), (3), and (4)of the Act. The Respondent's duly filed answer admittedsome of the facts but denied the commission of unfairlabor practices.Pursuant to appropriate notice, a hearing was heldbefore me at Omaha, Nebraska, on January 4 and 5, 1967.All parties were represented at the hearing, participatedtherein, and were afforded the right to present evidence, toexamine and cross-examine witnesses, to offer oralargument, and to file briefs. Briefs have been filed by theGeneral Counsel and Respondent's counsel and have beenconsidered.At the hearing the General Counsel was allowed toamend his complaint to allege an additional contention ofviolation of Section 8(a)(1) of the Act. The Respondent, atthe hearing, was allowed to amend his answer so as todeny the additional allegation of violation of Section8(a)(1) of the Act.The issues in this case are whether or not Respondent(1) has promised employees benefits if they abandon theUnion (in violation of Section 8(a)(1) of the Act), (2) hasthreatened its employees with discharge should the Unionnot win a representation election (in violation of Section8(a)(1)of the Act), (3) discriminatorily discontinuedpayment for benefits for an employee into a health andwelfare fund (in violation of Section 8(a)(1) of the Act),(4) discriminatorily changed the work assignments ofRichard G. Osborne on September 8, 1966 (in violation ofSection 8(a)(3) and (4) of the Act), and (5) discriminatorilydischargedRichardOsborne on October 7, 1966 (inviolation of Section 8(a)(3) and (4) of the Act).Upon the entire record in this case and from myobservation of the witnesses, the following findings of fact,conclusions of law, and recommendations are made.'iThe Trial Examiner found,inter alto,thatRespondentiAll credibility resolutionsmade herein are based on aviolated Section 8(a)(1), (3),and (4)of the Act by virtue of acomposite evaluation of the demeanor of the witnesses and thediscriminatory change in the work assignment of employeeprobabilities of the evidence as a wholeRichard Osborne on or about September 8, 1966. We do not165 NLRB No. 75 FRAZIER, INC.FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe facts pertaining to the business of the Employerinvolved are based upon stipulations by the parties.Frazier, Inc., is a Nebraska corporation engaged in theinstallation and servicing of residential and commercial airconditioning, heating, plumbing, and sheetmetal work.During the fiscal year preceding January 4, 1967, theEmployer (1) purchased materials and supplies valued inexcess of $50,000 directly from sources located outside theState of Nebraska, and (2) sold materials and suppliesvalued in excess of $50,000 directly to customers locatedoutside the State of Nebraska. The Respondent is amember of the Omaha-Council Bluffs SheetmetalContractorsAssociationand the Omaha Plumbing,Heating,CoolingContractorsAssociation,whichassociation is engaged in collective bargaining. TheRespondent has annual sales of at least $500,000.Based upon the foregoing, it is concluded and found thatthe Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H.THE LABORORGANIZATION INVOLVEDGeneral Drivers and Helpers Union, Local 554, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,WarehousemenandHelpersofAmerica, is anorganization open to membership by employees, and dealswithemployersconcerningwages,hours,workingconditions,and grievances on behalf of employeesrepresented by it.Considering the foregoing, it is concluded and foundthatGeneralDrivers and Helpers Union, Local 554,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is,and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Promiseof Benefits2Sometime in May or June 1966 employeeRichard G.Osborne spoke to Respondent'sVicePresident Dean R.Frazier about the chances for a vacation and a possibleraise. Dean R.Frazier told Osborne that he did not knowabout this at the time. Osborne told Dean R.Frazier thathe had heard that Pioneer Pipe had "gone union"and thathe would like to have some of the benefits that"they had."Later Osborne secured some union authorization cardsand thereafter secured several employees'signaturesthereto and sent the cards in to the Union.Later during the same period of time, May or June 1966,Osborne spoke to Dean Frazier and told Frazier that hehad secured union cards, had them signed by certainemployees,and had sent them in to the Teamsters.Fraziertold Osborne that he believed that Osborne was "coveredby theLaborers Union," and that he wished that Osborne3The facts are based on a composite of the credited testimonyof Osborneand DeanFrazier3The employees were Osborne, Allen, and Tilton'The facts are based on a composite of the credited testimonyof Osborne and Dean R. Frazier.'There is noevidence astowhat Fraziersaid in answer toOsborne's query.529would hold off for a while because the Company wasthinking"then"of a pension plan for the three whoworked in the stockroom.'Osborne told Frazier that hewould call the Union(the Teamsters)and tell them to holdoff on the processing of the union cards.Considering the foregoing,I conclude and find that theRespondent,by Dean Frazier,made an implied promise ofbenefits to employees with such promise being designed toencourage the employees to refrain from union activities.Such conduct is conduct violative of Section 8(a)(1) of theAct. Iso conclude and find.B.Other Events Leading to Representation Hearing"Approximately 2 months later, Osborne approachedFrazier again and asked if he could meet with him andtalk. Frazier told Osborne that they could meet and talk.However, no definite date was set for such a meeting.Dean R. Frazier went on vacation the following week.Thereupon, Osborne called Thompson (for the Teamsters)and told him to proceed with whatever proceedings he hadto.Apparently during the next week or two Osborneapproached Frazier at work. Osborne asked Frazier if hecould come over to his house to see him. Frazier andOsborne agreed on a time to do so and Frazier toldOsborne to bring his wife over and they would have somecoffee and ice cream. Osborne and his wife thereaftervisited the Fraziers. Osborne and Frazier talked about theTeamsters Union and the fact that Osborne had madeapplication for membership in the Union. Osborne askedFrazier how he felt about the matter." Osborne also askedwhy Bill Allen had received a raise and he had not.Osborne asked Frazier if there were a chance for him toever get a paid vacation. Frazier told Osborne that thereason Bill Allen had received a raise was that Allen hadcome to him and complained that Osborne was overpaid asfar as he (Allen) was concerned. Frazier also told Osbornethat he did not know whether Osborne stood a chance ofgetting a paid vacation. Osborne asked Frazier about thestatus of the pension plan idea. Frazier told Osborne thathe had been busy, work had slacked off, and he had moreor less forgotten about it. Osborne asked Frazier if they gota pension plan would it be that when the Company wasbusy, they would "give" it to the employees, and whenthey were not busy, they would take it away from theemployees. Frazier did not reply to Osborne's remarks.The Representation Petition and Hearing aOn July 21, 1966, the Union filed a petition forrepresentation(Case 17-RC-5141)for a unit of certainemployees of Respondent.7 Thereafter, a hearing in thematter was held on August 17, 1966.In the foregoing case and at the hearing, it was thepetitioner's position that it represented the majority ofRespondent's employees in an appropriate bargaining unitof drivers and warehousemen, and that the employees insuch unit were Allen, Tilton, and Osborne. TheRespondent contended that theunitsoughtwas6 The factsare baseduponthe exhibitsin the record and theexcerptsin therecord fromthe transcriptof the August 17, 1966,representation hearingrSuchpetition is designed to set in process an investigation (byinformal investigationand by formalhearing if necessary) and anelection if necessaryto determine the representation status of theunion. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDinappropriate, Allen and Tilton were part of a sheetmetalworkers unit,8 and Osborne was"de facto"represented bythe Laborer's union.9The Regional Director's Decision and Direction ofElectioninCase17-RC-5141was issued onSeptember 13, 1966. The Regional Director's Decision setforth that the Respondent classified William A. Allen andEmmet E. Tilton as sheetmetal worker apprentices, andclassified Richard Gary Osborne and Donald Schumacheras laborers. The Regional Director's Decision set forth theParties' contentions as indicated before in this Decisionand set forth that neither party expressly took a positionwith respect to Schumacher.The Regional Director's Decision revealed that bothSheetMetalWorkers International Association, LocalNo. 3, AFL-CIO, and United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO,LocalNo. 16, appeared at the hearing and claimedcontractual interests in therepresentationfor purposes ofcollectivebargainingofcertainemployees of theRespondent. The referred-to organizations,however, didnot affirmatively or by implication assert that any of thethree employees (Allen, Tilton, or Osborne) were coveredby their respective contracts or were in their respectiveunits.Neither organization expressed interest in orattempted to intervene in the proceeding. LaborersInternational Union of North America, AFL-CIO, wasserved with notice of the August 17, 1966, proceeding butmade no appearance.The Regional Director's Decision further set forth asfollows:OsborneandAllenare primarily concerned with thesupply ofmaterialsto the Employer's plumbers andsheet metal workers, respectively. They are stationedin the stock room and receive instructions fromseveral supervisors.Tiltonapparently also works outof the stock room but spends most of histime makingdeliveries of materials and supplies. All three alsoperform miscellaneous tasks at the Employer's placeof business suchas making minor repairs,servicingthe Employer's vehicles, keeping the workarea clean,and of course, loading andunloadingtrucks. Osborneoccasionally makes deliveries of materials to job sites,but Allen does not. Tilton occasionally helps the sheetmetal workers as requested. All three employeesassisteach other in the performance of theirrespectiveduties,but thereisno interchangebetween them on the one hand and the Employer'ssheet metal workers or plumbers on the other. WhileAllen some six to seven years ago was a sheet metalworker apprenticetrainee,he thereafterspent somefour years in the Employer's office and was thenassigned to hispresent duties.The Employer hasbeen making contributions for Allen to a health andwelfare fund sponsored by Sheet Metal Workers, butit has not been doing so with regard to Tilton. Neitherof them received pay increases when sheet metalworker employees received them on about June 1,1966. The record also indicates that the Employer hasbeen making contributions on behalf of Osborne toanother health and welfare fund sponsored by theTeamsters and Laborers Unions. Neither Tilton nor"RepresentedbySheetMetalWorkersInternationalAssociation, Local No. 3, AFL-CIO.Allenconsidershimself a sheet metal workerapprentice trainee. While the Employer testified thatOsborne's duties include the digging of ditches,Osborne himself testified that he has not performedany such work for the last five years.Schumacher is classified as a laborer. The recordshows that he digs ditches, and that the Employermakes contributions on his behalf to the same healthand welfare fund to which it makes contributions forOsborne. According to testimony adduced by theEmployer, Schumacher also cleans the shop andgrounds,helpsunloadmaterials,and generallyperforms the same duties as Osborne. Osbornetestified that Schumacher is a laborer, that he "worksout of the shop," and that he does not do the samework as he (Osborne). When asked to tell thedifference,as far ashe knew, between his type ofwork and that performed by Schumacher, Osbornetestified that Schumacher "digs ditches and I donot digditches," and that Schumacher is away fromthe plant "99 percent of thetime."In view of my con-clusion stated below, I see no necessity to resolvethe credibilityissueraised by the conflicting testi-mony recited just above.In view of the foregoing, I conclude and find thatnone of the four employees here involved (Osborne,Allen, Tilton and Schumacher) is in fact representedfor purposes of collectivebargainingby any labororganization.That the Employer has been making, oris goingto make, contributions to various health andwelfare funds on behalf of any or all of them does notamount to actualrepresentation.Moreover, none ofthe respective labororganizationsconcerned (SheetMetalWorkers,Plumbers,andLaborers)hasindicated in anymannerthat it claims to representthese employees or any of them. On the contrary,under the circumstances here present, their lack ofinterestinsuch representation amounts to bedisavowal of any representationclaim.Further, sincethese four individuals are the only production andmaintenanceemployees of the Employer who are notrepresented for purposes of collectivebargaining, Ifind and conclude that they constitutea residual unit,which is appropriate for the purposes of collectivebargaining,and I shall direct an electionin that unit.As indicated,Richard G.Osborne appeared andtestifiedas a witnessin the August 17, 1966, hearing.Excerpts from the transcript record of that hearing revealthatOsborne appearedas a witnesson behalf of thePetitioner (theUnion), he appeared as a subpenaedwitness,he testified with respect to hisduties as anemployee, he testified that he had done some "digging"when first hired but that such had ceased in 1961, workedin the supply roomas a plumbingstock clerk, orderedmaterial through the purchasingagent, checked the jobs tosee what plumbing material belonged on the job for theplumbers, and took care of theplumbingtrucks as far asmaterials went,did some delivering, did not perform workclassified as sheet metal fabrication, did not performplumbing work away from theplant,and was not anapprentice and had not heard of a classification of"apprenticetrainee."Osborne further testified in the representation hearingthat the Respondent had never told him that he wasBWith referencetoLaborersInternationalUnion of NorthAmerica, AFL-CIO, Local 1140. FRAZIER, INC.covered by the "Laborers Health and Welfare Fund," hehadnever received any communication from theContractors, Laborers and Teamsters Health and WelfareFund concerning eligibility to such fund, and sinceFebruary 1966 had not received a policy of insurance asregards such fund. 10Osborne also testified in the representation hearing to acomparison of his duties with those of Schumacher.Osborne testified to the effect that Schumacher was alaborer and worked out of the shop, the differences indutieswere that Schumacher dug ditches and he didnot, and Schumacher was away from the plant 99 percentof the time.As revealed by the excerpts from the RegionalDirector'sDecision previously set out, the RegionalDirector found it unnecessary to resolve the credibilityquestion raised by the conflicting testimony relating to thealleged differences between Schumacher's and Osborne'sduties.The Regional Director's Decision revealed arejection of the Respondent's contentions that Allen,Tilton, and Osborne were represented by the organizationsreferred to (Sheet Metal Workers, Plumbers, and LaborersUnion)andfoundthataquestionconcerningrepresentation existed in an appropriate unit as follows:All supply room employees, truckdrivers, and laborersattheOmaha, Nebraska, facility of Frazier, Inc.,excludingofficeclericalemployees,salesmen,professional employees, guards and supervisors within themeaning of the Act, and, all other employees.The Regional Director found that employees Allen,Tilton, Schumacher, and Osborne were the employeescomposing the appropriate unit found.Background and Events; Circa September 5, 196611The evidence reveals that the Respondent madecontributions to health and welfare funds for virtually all ofitsemployees.Thus contributionsweremade foremployees who worked in the sheetmetal workers unit intoa health and welfare fund for sheetmetal employees.Contributions were also made into this fund for employeeAllen.Contributions were not made into this fund forTilton because he had now worked for Respondent for aperiod of 6 months' duration.t Contributions were madefor employees who worked in the "plumbers" unit.Contributions were also made to a Contractors, Laborers,and Teamsters health and welfare fund for employeesclassified as "laborers." Thus in 1966 contributions to thelatter fund were made on behalf of employees Bisanz,Schumacher,Osborne, and Spicer. There was nocontributionmade into this fund on behalf of oneemployee, classified as a laborer, named Ross Sacca.Dean Frazier credibly testified to the effect that paymentswere not made on Sacca's behalf because he was atemporary employee-a college student working in thesummer.531C.Discriminatory Assignment of Work to OsborneAround September 1, 1966, the Respondent's businessand planned business had decreased." About this timeDean Frazier gave Osborne a work ticket for a "SalvationArmy" job. The "Salvation Army" job was a job whichinvolved the doing of certain work connected with theremodeling of the "old" Kellogg Building.14 Frazier toldOsborne that there was digging to be done and Osborneshould not come into the shop but was to report to acertain job from then on.As has been noted previously, Osborne after being hiredin 1961, initially performed digging duties but had notperformed any digging since the latter part of 1961. As alsopreviously indicated, Osborne had testified to facts inconflict with Respondent's contentions that Osborne was alaborer.Osborne, after the instruction from Frazier, reported towork on the "Salvation Army" job and engaged in"digging" and miscellaneous work. At the time thatOsborne reported to work on the "Salvation Army" jobthere were three men, classified as laborers, working onthe job. These men were Schumacher, Spicer, andSacca.1i Leroy Alexander, an apprentice trainee for theplumbers, took over most of the duties previouslyperformed by Osborne in the supply room.The General Counsel contends in effect that theRespondent on or about September 8, 1966, discriminatedagainst Osborne by changing his work assignment. Thereisno question but that Osborne's work assignmentchanged around this time. Nor is there any question butthat the facts overwhelmingly reveal that Osbornereceived less overtime and less overall pay than what hehad previously been receiving.The facts are clear that the Respondent knew thatOsborne was the principal moving factor in the unioncampaign, the Respondent had initially attempted todissuade Osborne from acting for the Union by promisingcertainbenefits,1"andOsborne's testimony at therepresentation hearing was contradictory to Respondent'sposition that he was a laborer.The facts as hereinafter set out also reveal that theRespondentwasdiscriminatorilymotivatedagainstOsborne. Thus (1) the Respondent, around the time of thechange of duties for Osborne, eliminated payment into theTeamsters-Laborers health and welfare fund on behalf ofOsborne but continued making payments on behalf ofSchumacher, a laborer. And (2) Dean Frazier,later inSeptember 1966, told Osborne that due to the confusionOsborne had caused, he did not see how he could keephim on, and later told Osborne, around September 23,1966, that if the Union lost the election, the Respondentcould not keep him on.From the foregoing, I conclude and find that the GeneralCounsel has established a strongprima faciecase that theRespondent discriminated in the jobassignments toOsborne on or around September 8, 1966.10Osborne had quit work in December 1965 but had returnedto Respondent's employment in February 196611The facts are based on a composite of the credited testimonyof Dean Frazier,Sorensen,Schurkamp,and exhibits regardinghealth and welfare payments12Apparently the qualifying requirements included that theemployees have worked for at least 6 months for the employer10The facts are based on the credited testimony of RobertFrazier and exhibits in the record1'The facts relating to Osborne's assignment to the "SalvationArmy" job are based on the credited testimony of Osborne andFrazier To the extent that Frazier's testimony is inconsistent withthe facts found, it is discredited as indicated hereinafter15Osborne testified to the effect that Schumacher, Spicer, andSacca were working on the job Dean Frazier testified to the effectthat Spicer and Sacca had been terminated prior to Osborne'sdirection to report to work on the job I am convinced that Frazierwas confused in this testimony I credit Osborne's testimony asindicated.16Concerning a pension plan for the employees involvedi 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheRespondent'smain defense is that it waseconomically motivated in its decision to make such jobassignmentchanges.The facts are clear thatRespondent's business declined during said period andresulted in less overall pay for regular and overtime work.Dean Frazier, however, appeared confused in histestimonyastothebasicreasonforOsborne'sreassignment.Thus Frazier testified to the effect thatSpicer and Sacca had been terminated prior to theassignmentofOsborne to the "digging" work at the"SalvationArmy" job. The credited facts reveal thatSpicer and Sacca were not terminated until after theassignmentof Osborne to said job. Considering the overallevidence and the implausiblereasoningadvanced byRespondent witnessesas tothe reason for eliminatingpayment into the health and welfare fund for Osborne, Iam convinced that Dean Frazier's testimony as to thereason he assigned Osborne to work "digging" on the"Salvation Army" job is not reliableand isnot to becredited. I have considered the fact that Osborne wasclassified as a "laborer" and that a "plumbing apprenticetrainee"took over his prior duties. The Respondent'sactions with regards to the elimination of payments intothe health and welfare fund, however, is contradictory to abelief that Osborne was a laborer. Such contradictoryaction castsgreat suspicion on Respondent's motivation.Thus I am convinced that the totality of the evidencerevealsthattheRespondentwasdiscriminatorilymotivatedin the assignmentof "digging" work to Osborneon and around September 8, 1966, because of itsknowledge of Osborne's union activity and because of itsdispleasurewith his testimony in the representationhearingonAugust 17, 1966.Suchdiscriminatoryassignmentof work under such circumstances constitutesa violationof Section 8(a)(1), (3), and (4) of the Act. I so findand conclude.D. Events; Circa September 22,1966;" DiscriminatoryCessation of Health and Welfare PaymentsSubsequent to Osborne's rehiring by the Respondent inFebruary and through June 19, 1966, the Respondentprocessed payments to the Contractors, Laborers, andTeamsters health and welfare fund on behalf of RichardGary Osborne. On September 22, 1966, the Respondentforwarded to said fund payment on behalf of certainemployees classified as "laborers" but such payments didnot include payment on behalf of Osborne.The facts are clear that the Respondent, excepting forthis incident relating to Osborne, paid similar payments onbehalf of all regular employees into such type funds. Therewere several employees (Tilton and Sacca) for whom11The facts are basedupon the exhibits in the recordpertaining to the health and welfare fund payments and upon thecreditedaspects of the testimonyof Dean Frazier,Schurkamp,and SorensenisThe factsare based on DeanFrazier's and Osborne'scredited testimonyThe testimony revealsthat this must haveoccurredsubsequenttoSeptember 13, 1966, the date of theRegional Director's Decision and Directionof Election in Case17-RC-5141, andthat itoccurred on a Friday.Considering thetiming ofnecessaryevents and based on a fair inference thereto, Ifind that the event occurred on September 23, 1966A differentpayments were not made because such employees had notworked the qualifying time to be considered regularemployees.Considering the foregoing alone, the facts reveal an actofdiscrimination.By this act the Respondentdiscriminated against Osborne by making him the onlyregular employee not receiving such benefits. The factsare further clear that at the time of this discriminatory act,the Respondent was utilizing Osborne in "laborer" typework, and on September 22, 1966, the Respondentcontinued making payment for other employees contendedby Respondent as being laborers. Sorensen, Respondent'soffice manager, testified to the effect that when it came tothe attention of Dean Frazier that Osborne was not amember of the Union, Frazier directed him to deleteOsborne from inclusion in such payments. Schurkamp,Respondent's secretary-treasurer, testified in effect thathe was knowledgeable as to the health and welfarefunds and knew that the policy of the Company was not tolimitpayments into such funds on behalf of unionmembers only.Considering all of the foregoing, Osborne's unionactivity on behalf of the Teamsters, and Respondent'sknowledge of such activities, it is clear and I conclude andfind that the Respondent discriminated against Osborneon September 22, 1966, by eliminating payments on hisbehalf to a health and welfare fund. I conclude and findthat by such conduct the Respondent violated Section8(a)(1) of the Act as alleged.E. Events; Circa September 23, 1966; 18 ThreatsOn Friday, September 23, 1966, Dean Frazier visited the"Salvation Army" jobsite in order to pay the mechanicsand Osborne. At the time Frazier asked Osborne forcertain keys for the shop and themaingate in order to givethe same to Schumacher because the latter was starting towork at an earlier time than the others. During theconversation Osborne told Frazier that he had heard that adefinite date had been set for the representation election.Frazier told Osborne that he knew about the setting of theelection date and, due to all the confusion Osborne hadcaused, he did not see how the Respondent could keep,Osborne on.19Later, apparently in the same conversation, Frazier toldOsborne that if the Union lost, the Respondent could notkeep him (Osborne) on.Considering all of the foregoing, it is clear, and Iconclude and find that the Respondent, by Dean Frazier,threatened Osborne that his job was endangered becausehe had engaged in union activity. Such conduct is violativeof Section 8(a)(1) of the Act. I so conclude and find.20finding as tothe specific date, however, would not affect theoverall results herein19Asto these eventsOsborne testified fully, frankly,and in aforthrightmanner; Dean Frazier's testimonydid not appear asfrankor forthright I found Osborne tobe a more reliableappearing witnessIdiscreditFrazier's testimony to the extentthatitmay be construedas a denialthat hethreatenedOsbornewith loss of job opportunitybecause ofOsborne'sunion activity.10 Even if on a later date than September23, 1966, Frazier toldOsbornethatif the Union lost, theRespondentcould notkeep himon, the evidence warrantsthis finding. FRAZIER, INC.533F.Events; Circa September28, 19662'Around September 28, 1966, Osborne while working onthe Salvation Army job, went back to the shop to pick upsome materials for said job. Dean Frazier saw Osborne atthe galvanized and block pipe rack located behind theshop. Frazier asked Osborne what he was doing there.Apparently Osborne told Frazier that he was picking upmaterial for the Salvation Army job. Frazier told Osbornein effect that he did not want him coming into the shop foranything and he should tell Bob Ray, the plumbingforeman at the Salvation Army job, about this. WhenOsborne returned to the Salvation Army jobsite, hereported to Ray what Frazier had said.Events; Circa October 4, 1966 22Osborne continued to work at the Salvation Armyjobsite.Around October 4, 1966, Osborne called'' DeanFrazier and apparently related that he had everything doneexcept the paving (of cement) for some ditches in thebasement. Osborne told Frazier that before he could doanything else, he would need some help. Dean Frazier toldOsborne to come back into the shop. Osborne returned towork at the Respondent's shop on Wednesday, October 5,1966.G. The Election 24 October 6,1966On October 6, 1966, the National Labor Relations BoardconductedtherepresentationelectioninCase17-RC-5141 at the Respondent's plant. The election washeld between 2 and 2:15 p.m. After the election was overand the ballots had been counted, Todd Tilton, the Union'sobserver at the election, notified Osborne that the Unionlost the election.Osborne continued to work for a while and then decidedto telephone his wife. Osborne and his wife discussed theelection results and how Mrs. Osborne felt. Mrs. Osbornetold Osborne that she was feeling all right. It is noted thatat the time involved Mrs. Osborne was pregnant. AlthoughMrs. Osborne related that she was feeling all right,Osborne "had a feeling" that Mrs. Osborne did not feelwell.Osborne went up to the front office to locate one of theFraziers to tell them that he was leaving. Osborne did notsee the Fraziers but noted that the conference room doorwas shut. Osborne returned to where Art Peterson, theshop foreman for the sheetmetal workers, was and toldPeterson that he was going home to see how his wife wasand he would probably finish watching the world series ontelevision. Peterson told Osborne that he hoped everythingwas all right and he would see Osborne in the morning.Peterson asked Osborne if the Fraziers had said anything.Osborne told him that they had not said anything. Osbornethereupon went home for the day.H. The Termination of OsborneSometime, apparently shortly after 3 p.m., Dean Frazierhad occasion to want to see Osborne to talk to him. Frazierwent out to the supply room.2`1 Frazier looked for Osbornebut did not see him. Frazier thereupon spoke to WilliamAllen.26 Allen told Frazier that Osborne had quit. Frazierasked Allen in effect if he were sure of what he was sayingand what was the basis of his statement that Osborne hadquit.Allen told Frazier that the reason he said Osbornehad quit was that Osborne had said he was going home towatch television and he had left around 2:30 p.m.Dean Frazier returned to the conference room and toldhis lawyer, his brother, and Schurkamp that Osborne hadquit, that he had questioned Allen about the matter, andthatAllen had said that he knew Osborne had quitbecause Osborne had said that he was going home towatch television and had then left aroti id :30 p.m. to gohome.27 Dean Frazier then related to the others that hehad told Osborne during the preelection campaign periodthat because of the confusion Osborne had caused, he didnot see how the Respondent could keep Osborne. DeanFrazier asked the others what they should do now.Frazier's lawyer stated that the Respondent did not havetodo anything; if Osborne had quit, he had quit.Schurkamp told the others that tomorrow was payday, andthat he (Dean Frazier) should tell John Sorensen to getOsborne's time ready so that Osborne could be paid up todate and they could be done with the whole matter.Frazier thereupon went to see the paymaster and toldhim (John Sorensen) to get Osborne's time made upbecause Osborne had quit. Sorensen informed Frazier thatthe normal payroll for the week (ending on Wednesday)had already gone to the computer service and the time forthe day Thursday, October 6, 1966) would normally bepaid the following week. Frazier told Sorensen to make aspecial check to give Osborne for the hours turned in thatday and to give him this when he came in for his othercheck (the normal weekly check).Todd Tilton Quits2sBefore the 2 p.m. representation election, Emmet"Todd" Tilton told Sheetmetal Foreman Arthur Petersonin effect that if the Union did not win the election he wasgoing to quit. After the representation election, apparentlyaround 4 p.m., Tilton told Peterson that he was quitting"tomorrow," he was turning his time in, and Petersoncould let "them" know. Peterson asked Tilton if he wantedhim to let "them" know or was he going to tell themhimself.Tilton told Peterson to tell the Respondent.Around 4:15 p.m., Peterson went to where Robert andDean Frazier were and informed them of Tilton's"quitting." Dean Frazier told Peterson that if this was theway Tilton felt about it and if Tilton wanted to quit, Tiltoncould quit that day. Apparently, Peterson relayed the21The facts are based on the credited testimony of OsborneConsidering the timing of other events, the election date, andOsborne's credited testimony,Ifix the timing of this event asbeing around September 28, 1966.22 The facts are based on Osborne's credited testimony.23Apparently Osborne used the telephone and called DeanFrazier.24 The facts are undisputed regarding the election and timethereof.The facts relating to the events surrounding Osborne'sactivities on October 6, 1966, are based on a composite of thecredited testimony of Osborne and Peterson Peterson,from histestimony, revealed that he paid little attention to the event To theextent that his testimony is not as complete as Osborne's, I amconvinced it is because he did not pay great attention to theincident.25 The facts are based on Dean Frazier's testimony as credited2eAllen and Osborne worked in the same supply room area.27The facts are based on a composite of the credited testimonyof Dean Frazier, Schurkamp, and Robert Frazier and a fairinference from all of the facts28The facts are based on the credited testimony of Peterson299-352 0-70-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDmessageto Tilton and Tiltonquit as of the endof the dayon October 6, 1966.Events of October 7, 1966On October 7, 1966, Osborne reported to work at hisregular reportingtime.29Osborne arrived at work around7:45 a.m. Around 8 a.m. Dean Frazier was in the processofmaking job assignments. Osborne waited for hisassignmentand asked Frazier if he were in or out. Fraziertold Osborne to fill out his time for October 6, 1966, andthat he could pick up his check at noon. Osborne did so.The testimony of Respondent's witnesses is confusingas to when Tilton received his pay. Sorensen attempted toexplain the difference in treatment as to final pay forTilton30 and Osborne by saying that Tilton had indicatedthat he would not be back on October 7, 1966, for hischeck and therefore the check for the October 6, 1966,hours went through the computer service resulting in acheck on October 14, 1966. Schurkamp attempted toexplain the difference between the way Tilton andOsborne received their final pay by stating that it wasbecause the Respondent learned too late that Tilton hadquit on October 6, 1966, to process a check in the samemanner as they did in Osborne's case, and that whenTilton came in on October 7, 1966, he had said to mail thedifference in pay (for hours on October 6, 1966) to him.The General Counsel contends that the totality of theevidence reveals that the Respondent was discriminatorilymotivated in the termination of Osborne's employmentstatus on October 6, 1966. The General Counsel contends,in part, that the difference in the way that Tilton andOsborne received their final pay constitutes evidence ofdiscriminatory motivation.TheRespondentcontendsthatitwasnotdiscriminatorily motivated in its actions toward Osborneand that Osborne quit and was not fired.As to Respondent's contention that Osborne quit, Iconclude and find from all of the evidence that Osbornedid not quit on October 6, 1966. Osborne credibly testifiedto the effect that he did not quit. In my opinion, as to thispoint, the credited testimony of Peterson constitutesevidence that Osborne did not quit. Peterson crediblytestified that Osborne told him that he was going to gohome and watch television, he filled out his timecard,went up toward and into the office and returned, he(Peterson) did not recall saying anything to Osborne, andat the time that he (Peterson) didn't feel there was any moreto it than that.If Osborne had actually quit on October 6,1966, I am convinced that he would have exhibited byword and deed to Peterson, on the occasion of his leaving,that he was quitting. Peterson's testimony reveals thatOsborne's leaving was not indicative to him that Osbornewas quitting.21 The facts are based on a , omposite of the credited testimonyof Osborne and Dean Frazier30Who was paid by checks through the computer service'iSorensen testified in effect that "normally," if an employerleft the shop for matters other than business, the employeereported to his immediate supervisor. Sorensen also testified thatif the immediate supervisor was not available, that since he(Sorensen) "normally" was in the office, the employee reported tohim I am not persuaded that Sorensen's testimony reveals a firmand fixed policy as regards to reporting to the immediatesupervisor or Sorensen Sorensen's use of the term "normally" isSome contention has been made with respect to whetherOsborne followed normal procedure in leaving onOctober 6, 1966. The answer to this is that there is nocontention that Osborne was fired for leaving the jobwithoutpermissiononOctober 6, 1966.Moreover,Osborne credibly testified that the rule for him, Bill Allen,and Peterson was that "if we went off the job we was toleave a note to tell a foreman supervisor where we weregoing." Osborne also credibly testified that on one of twooccasions he had asked permission to be off in the past, hehad asked Dean Frazier, and on the other occasion he hadtoldMilt Saxton, the office secretary.-;'The facts persuade that there was a difference intreatment of Osborne and Tilton as to their final pay. I amconvinced that if the Respondent had been motivated bynondiscriminatory reasons, Tilton and Osborne wouldhave received their final pay in a similar fashion. BothRobert Frazier and Dean Frazier knew by the end of theworkday on October 6, 1966, that a "special check" had tobe made to pay Osborne for his hours October 6. BothRobert and Dean Frazier knew that by the end of theworkday on October 6, 1966, that Tilton had "quit" thatday. The facts clearly reveal that Osborne's check wouldbe signed by noon. I find no logical basis for distinctionbetween the handling of Tilton and Osborne as to their lastpay. Even assuming that Tilton was not coming in to gethisOctober 7, 1966, check, it is clear that a "specialcheck" could have been issued and the two checks mailedto Tilton simultaneously.As indicated previously, the facts reveal that Osbornedid not quit on October 6, 1966, and Osborne's status hadceased being that of an employee because of Respondent'saction. This action of the Respondent was thus tantamountto the action of discharging Osborne. That the Respondentdid not consider Osborne as being a simple "quit" isrevealed by Dean Frazier's action in asking other officialswhat they would do about it. If Dean Frazier had thoughtthat Osborne's action was a simple "quit," there was nobasis for concern. The answer to this would have beensimple, that Osborne had quit. Dean Frazier's concernclearly reveals that he believed that Osborne was reactingtohis (Frazier's) statement that due to the confusioncaused by Osborne,32 that if the Union lost the election,Respondent could no longer use Osborne.Considering all of the foregoing, including Respondent'spropensity to discriminate against Osborne because of hisunion activity and testimony in the representation hearingas revealed by the handling of the health and welfare fundpayments, and considering Dean Frazier's statement toOsborne as to Respondent's not having use for him if theUnion lost the election, I conclude and find that the factspreponderateforafindingthattheRespondentdiscriminatorily terminated Osborne on October 6, 1966,indicative that there were exceptions to the testified methodConsidering that Allen, Peterson, and Osborne worked in theshop and supplyarea,I find Osborne's testimony more reliable asto the scope of the rule as to who to report to32Under the circumstances (as Dean Frazier admittedly knewthatOsborne's wife was pregnant, and Allen, who related thefacts as to Osborne's leaving, was antagonistic toward Osborne),it is hard to believe, absent discriminatory motivation, that DeanFrazierwould not have checked into the circumstances ofOsborne's leaving more carefully than he did FRAZIER, INC.but on the pretextuous basis that Osborne had quit.33 Bysuch action the Respondent discriminatorily terminatedtheemployment of Osborne on October 6, 1966, inviolation of Section 8(a)(1), (3), and (4), I so conclude andfind.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it is recommended that it cease and desisttherefrom and that it take certain affirmative action of thetype which is conventionally ordered in such cases, asprovided in the Recommended Order below, which isfound necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies ofthe Act.34Having found that Respondent violated Section 8(a)(4),(3), and (1) of the Act by discriminatory workassignment toRichard Gary Osborne around September 8, 1966, and bythe discriminatory discharge of Richard Gary Osborne onOctober 6, 1966, it is recommended that Respondent offerhim immediateand fullreinstatementtohis formerposition, or to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,and make said Osborne whole for any loss of pay sufferedby reason of thediscrimination againsthim, by payment tohim of a sum of money equal to the difference, if any,between the wages he would have earned, absent thediscrimination against him,and the amount actuallyearned, from the date of the commencement ofdiscriminationaround September 8, 1966, to the date ofRespondent's offer ofreinstatementtoOsborne, asrecommended herein. Such backpay shall be computed ona quarterly basis, and in the manner established by theBoard inF.W.Woolworth Company,90 NLRB 289,291-294, and with interest thereon as prescribed by theBoard in IsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.GeneralDrivers and Helpers Union, Local 554,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, isnow, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, the Respondent has engaged in and isas The totality of the facts further reveals that the Respondentspecially handled the method of "final" pay to Osborne because ithad compelling reasons to get rid of Osborne" The General Counsel requested and submitted a simplified535engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemploymentofemployeestherebydiscouragingmembership in or activitieson behalf of a labororganization,Respondentengaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.5.By discriminating against an employee because hehad testified in a Board representation proceeding, theRespondent engaged in unfair labor practiceswithin themeaning of Section 8(a)(4) of the Act.6.The aforesaidunfair unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that Respondent, its officers, agents,successors,and assigns, shall:Cease and desist from:(a)Discouraging membership in or activities on behalfofGeneralDriversandHelpersUnion,Local 554,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization of its employees, bydischarging, laying off, or otherwise discriminating inregard to the hire or tenure of employment or any term orcondition of employment of its employees.(b)Discharging or discriminating against employees intheir job assignments or as to their health and welfarecontributions as a reprisal because they have given or givetestimony in a National Labor Relations Board proceedingor because of their union activity.(c)Promising employees benefits as an inducement tocause employees to refrain from engaginginunionactivities or support of the Union.(d)Threatening employees with loss of jobs or otherreprisals if they engaged in union activity.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organizationto form, join,or assistany labororganization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, and torefrain from any and all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Richard Gary Osborne immediate and fullreinstatementto his former position, or to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges.(b)Notify Richard Gary Osborne if presently serving inthe Armed Forces of the United States of his right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Make whole Richard Gary Osborne for any loss ofpay suffered by reason of the discrimination against him inproposed notice for posting In accordance with Board policy asset forthinBilyeuMotor Corp ,161 NLRB 982, the remedialnotice has been drafted in simple language 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe manner set forth in the section of this Decision entitled"The Remedy."(d)Preserve and, upon request, make available to theBoard oritsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its premises, in Omaha, Nebraska, copies ofthe attached notice marked "Appendix."35 Copies of saidnotice, to be furnished by the Regional Director forRegion 17, after being duly signed by the Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondentto insurethat said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3635 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "36 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read."Notify saidRegional Director, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT promise you benefits in order to getyou to keep from engaging in union activities orsupport of the Union.WE WILL NOT threaten to fire you over the Union.WE WILL NOT discharge you or otherwisediscriminate against you because you give testimonyin a proceeding under the National Labor RelationsAct.WE WILL NOT discriminate against any employeefor engaging in union activity. Since it has been foundthat we did so when we changed the work assignmentof Richard Gary Osborne and when we fired RichardGary Osborne, WE WILL offer Richard Gary Osbornefull reinstatement to his old fob, and we will pay himfor hisloss inpay andsimilar benefitsthat he sufferedbecause of his changed work assignment anddischarge. If he is presently in the Armed Forces ofthe United States, we will notify him of his right to fullreinstatement upon application after discharge fromthe Armed Forces.WE WILL NOT discourage union activity ormembership in General Drivers and Helpers UnionLocal 554, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica,or any other labor organization, bydischarging,or discriminating against you if youchoosetoengage in unionactivity or join LocalUnion 554, or any other union.You and all of our employees are free to become, or torefrain from becoming members of any labor organization.FRAZIER, INC.(Employer)DatedBy(Representative)(Title)Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and aftera trial in which all parties had the opportunity to presenttheir evidence and from which it has been found that wehave violated the National Labor Relations Act (Law) andithas been required that we post this notice and abide bywhat we say we will do in this notice, and in order toThisnotice must remain postedfor 60 consecutive daysfrom the date ofposting and must not bealtered, defaced,or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliancewithits provisions, they may communicatedirectlywith the Board'sRegionalOffice, 610 FederalBuilding,601 East 12th Street, Kansas City,Missouri,Telephone FR 4-5282.